Citation Nr: 1723289	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 to October 1969.  He had additional service in the Army National Guard and Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In October 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of that hearing is of record.  

This claim was remanded for further development by the Board in December 2011 and November 2014.  In its November 2014 remand, the claim of entitlement to a compensable disability rating for tinnitus prior February 27, 2012 was also remanded.  In a November 2014 rating decision, however, the benefit sought on appeal was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  


FINDING OF FACT

A right ear hearing loss disability was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to any period of service.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2005 and March 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS 

The Veteran appeals the denial of service connection for a right ear hearing loss disability.  He reports noise exposure from M16 fire, grenades, Claymore mines, artillery fire and jet bombs.  The Veteran has received the Purple Heart and the Combat Infantryman's Badge.  In light of the Veteran's military occupation and his exposure to combat, the Board will accept his lay statements as proof that he was exposed to noise during service.  38 U.S.C.A. § 1154 (b) (West 2014).

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After review of the evidence, the Board finds against the claim for service connection for a right ear hearing loss disability.  To that end, service treatment records show normal ears and hearing during the September 1967 enlistment examination and September 1969 separation examination.  The Veteran denied hearing loss during both examinations.  

The Veteran had additional service in the Army National Guard and Navy Reserve thereafter.  Although a June 1986 Reserve record shows a 50dB loss at 4000 Hz for the right ear, the Veteran continued to deny hearing loss during his annual examinations to include the June 1986 examination and in examinations in July 1987, September 1988, June 1989 and July 1993.  Examination in July 1991 also disclosed normal hearing for the right ear.  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the current right ear hearing loss disability to a period of service.  There is no competent evidence or opinion that the Veteran's disability is related to his service and neither the appellant nor his representative has presented any such opinion.  Rather, the February 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The VA examiner reasoned that the Veteran entered service with normal hearing bilaterally and he exited active duty with normal hearing bilaterally.  The next audiogram available he stated was in July 1991 at which time the Veteran had normal hearing in the right ear.  

As the VA examiner based the opinion, in part, on the normal hearing results shown in July 1991 and did not address the June 1986 audiogram report, another opinion was obtained in December 2015.  In the December 2015 VA examination, the VA examiner also opined that the Veteran's right ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The VA examiner reasoned that the Veteran had normal hearing upon enlistment and normal hearing again upon separation.  He noted that the Veteran was tested again in June 1986 which indicated a 50dB loss at 4000 Hz and again in July 1991 which indicated normal hearing.  The VA examiner found that the 50dB loss was either most likely a mistake while testing or a temporary threshold shift in hearing as he indicated normal hearing five years later.  

The VA examiner further commented that in its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The VA examiner also noted that the Institute of Medicine quoted: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The study remains the definitive consensus in this matter the VA examiner found. 
The Board finds that the December 2015 medical opinion is persuasive and assigns it greater probative weight than the lay statements of record.  The opinion of the VA examiner was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the Veteran's contentions and based the opinion on a review of the claims folder to include consideration of the June 1986 audiogram, the collective service treatment records, and the nature and extent of the Veteran's current disability.  The opinion is consistent with the historical record and the Board finds no factual inaccuracies.

The more probative evidence of record is against a showing that the Veteran has a right ear hearing loss disability that is related to a period of service.  In making this decision, the Board has considered the various statements made by the Veteran linking his current disability to in-service noise exposure.  The Board has also fully considered the provisions of 38 U.S.C.A. § 1154.  The Board is aware that the ability to perceive sound come to a layman through his senses.  Therefore, although a layman is not competent to establish the presence of disability within the meaning of 38 C.F.R. § 3.385, a layman is competent to report a decreased ability to hear sound.  See Layno v. Brown, 6 Vet. App. 465 (1995).  As set forth above, however, the more probative evidence shows that the Veteran's current right ear hearing loss disability was not manifest during a period of service or for many years thereafter.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


